Citation Nr: 1107901	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  03-32 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date earlier than November 25, 
20009 for the grant of a total disability rating based on 
individual unemployability (TDIU).
 
4.  Entitlement to an effective date earlier than November 25, 
20009 for the establishment of Dependents' Educational 
Assistance.

5.  Entitlement to a rating in excess of 50 percent for a right 
shoulder disability, to include the issue of an effective date 
earlier than November 25, 20009 for the grant of the 50 percent 
rating.   

6.  Entitlement to a rating in excess of 10 percent for a 
forehead scar, to include the issue of an effective date earlier 
than November 25, 20009 for the grant of the compensable rating.   

7.  Entitlement to a rating in excess of 20 percent for a right 
thumb disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to June 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2009 and March 2010 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issue of entitlement to reimbursement for unauthorized non-VA 
medical expenses will be addressed in a separate decision.    

Additionally, the issue of entitlement to a total disability 
rating based upon individual unemployability (TDIU) was denied by 
an October 2009 Board decision.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand, in a May 
2010 Order, the Court remanded the claim for a TDIU.  However, 
the RO granted entitlement to a TDIU in a March 2010 rating 
decision; and the Veteran's appeal of that issue has therefore 
become moot.  It is noted however, as discussed below in the 
Remand section, that the Veteran has filed a notice of 
disagreement with the effective date of the grant of TDIU.   





REMAND

A review of the claims file reveals that a remand is necessary 
before a decision on the merits of the case can be promulgated.  

At a January 2009 VA audiological examination, the Veteran 
reported that he was struck on the head while in basic training 
in 1973 and since that time has suffered hearing loss and 
recurrent tinnitus in his left ear.  He indicated that he noticed 
hearing loss in his right ear within the last few years.  He 
reported exposure to rifles, bazookas, and machine guns in 
service and he denied occupational and recreational noise 
exposure since service.  The examiner indicated that she reviewed 
the claims file.  She specifically noted that the Veteran's 
service medical records were reviewed but did not include his 
separation examination.  

However, the Veteran's claims file consists of multiple volumes 
and the Veteran's separation examination was included in one of 
the volumes while the entrance examination was contained in 
another.  It is noted that the separation physical also included 
the results of audiometric testing.  Further, while the examiner 
noted that the claims file was reviewed she also indicated that 
she had not reviewed private, VA, or other medical records and 
the claims file includes both private and VA medical records.  
Additionally, the examiner indicated that the results of an 
audiogram were not reported due to poor reliability.  She noted 
that the Veteran's speech reception thresholds were in the normal 
range bilaterally while puretone averages reflected moderate 
hearing loss in the right ear and moderately severe hearing loss 
in the left ear.  She concluded that the puretone thresholds did 
not appear consistent with the Veteran's demonstrated 
communication ability.  She indicated that she was unable to 
provide a medical opinion as to the etiology of the Veteran's 
hearing loss because the reliability of the examination results 
was not sufficient to form an opinion.  In order to properly 
adjudicate the claim, another examination is necessary.  

Additionally, several other issues appear to be in appellate 
status.  In order to appeal a RO rating decision to the Board, 
certain procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating decision 
issues, the Veteran or his or her representative must file a 
timely notice of disagreement (NOD); so long as the issues being 
appealed are clear, the AOJ by law must then issue a statement of 
the case (SOC); finally, to convey jurisdiction to hear the case 
on the Board, the Veteran must file a timely, substantive appeal.  
38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

In this case, the RO issued a rating decision on March 24, 2010, 
which granted TDIU, established an effective date for basic 
eligibility to DEA, granted a 50 percent rating for a right 
shoulder disability, granted a 10 percent rating for a forehead 
scar, and denied a rating in excess of 20 percent for the 
Veteran's right thumb disability.  The Veteran was notified of 
the decision, and in April 2010, he submitted a notice of 
disagreement with the March 24, 2010 rating decision.  The notice 
of disagreement was a generic document which indicated that it 
disagreed with all adverse determinations, and added that even if 
a higher rating was granted, he wanted to appeal for an even 
higher rating and an earlier effective date. 

No special wording is required for a NOD, and the Veteran has 
voiced clear disagreement with the March 2010 rating decision; as 
such, he has clearly filed a NOD with the March 2010 rating 
decision.  See 38 C.F.R. §§ 20.201, 20.302(a).  

In this case, the Veteran's NOD is still pending, as an SOC has 
not yet been issued.  Therefore, it is proper to remand this 
claim because the Veteran has not been provided with a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).  However, these issues will be returned to the 
Board after issuance of the SOC only if perfected by the filing 
of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

A review of the claims file reveals that VA outpatient treatment 
reports dated through April 2008 have been obtained.  These 
records reflect that the Veteran requires hearing aids to hear.  
However, because there may be additional outstanding VA medical 
records that contain information pertinent to the Veteran's 
claims, an attempt to obtain any such records should be made.  38 
C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment reports dated 
after April 2008.

2.  The RO should consider the issues of an 
effective date earlier than November 25, 
20009 for the grant of TDIU; an effective 
date earlier than November 25, 20009 for 
the establishment of DEA; a rating in 
excess of 50 percent for a right shoulder 
disability, to include the issue of an 
effective date earlier than November 25, 
2009 for the grant of the 50 percent 
rating; a rating in excess of 10 percent 
for a forehead scar, to include the issue 
of an effective date earlier than November 
25, 2009 for the grant of the compensable 
rating; and a rating in excess of 20 
percent for a right thumb disability.  If 
the benefits sought cannot be granted, the 
RO should issue a statement of the case in 
accordance with applicable law and 
regulations.  The Veteran should be 
informed of the period of time within which 
she must file a substantive appeal to 
perfect his appeal to the Board concerning 
this.  If a timely substantive appeal is 
not filed, the claim should not be 
certified to the Board.  If so, subject to 
current appellate procedures, the case 
should be returned to the Board for further 
appellate consideration, if appropriate. 

3.  Then, schedule the Veteran for a VA 
audiology examination.  The audiologist 
should review the claims file, including 
the Veteran's separation physical, and 
provide an opinion as to whether it is at 
least as likely as not (50 percent or more 
probability) that any diagnosed hearing 
loss or tinnitus either began during or was 
otherwise caused by the Veteran's military 
service.  A complete rationale should be 
provided for any opinion expressed.     

4.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans  Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



